                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,                               :
                                                   :
                               Plaintiff,          :          CIVIL ACTION NO. 19-1631
                                                   :
       v.                                          :
                                                   :
USA CYCLING,                                       :
                                                   :
                               Defendant.          :

                                              ORDER

       AND NOW, this 5th day of November, 2020, after considering (1) the complaint filed by

the plaintiff, Martin W. Nothstein (Doc. No. 1); (2) the answer to the complaint filed by the

defendant, USA Cycling (Doc. No. 14); (3) the defendant’s motion for summary judgment,

statement of facts not in dispute, supporting brief, and attached exhibits (including those filed

under seal) (Doc. No. 51); (4) the amicus curiae brief filed by the United States Center for

SafeSport (Doc. No. 57); (5) the plaintiff’s brief in opposition to the motion for summary

judgment, his response to the defendant’s statement of facts not in dispute and counter-statement

of material facts not in dispute, and attached exhibits (including those filed under seal) (Doc. No.

61); (6) the defendant’s reply brief in support of the motion for summary judgment, response to

the plaintiff’s counter-statement of material facts not in dispute, and exhibit filed under seal (Doc.

No. 67); and (7) oral argument from counsel for the parties on June 22, 2020; and for the reasons

set forth in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The defendant’s motion for summary judgment (Doc. No. 51) is GRANTED and

judgment is ENTERED in favor of the defendant, USA Cycling, and against the plaintiff, Martin

W. Nothstein; and
2.   The clerk of court is DIRECTED to mark this case as CLOSED.


                                      BY THE COURT:



                                      /s/ Edward G. Smith
                                      EDWARD G. SMITH, J.




                                  2
